Title: [Diary entry: 5 February 1787]
From: Washington, George
To: 

Monday 5th. Mercury at 18 in the morning—30 at Noon and 30 at Night. Ground very hard froze. Wind at So. Et.; raw & cold with great appearances of a change in the weather. After breakfast Doctr. La Moyeur went up to Alexandria and Doctr. Stuart and Mr. Jno. Dandridge to Abingdon. I rid to the Plantations at the Ferry, Frenchs Dogue run & Muddy hole. At the Ferry the Overseer had begun to sow Timothy seed mixed with Sand in the Rye field on the Snow—but the Sand being too wet & clammy to do it regular I ordered him to desist

till the Sand could be dried. Three gallons of Timothy Seed mixed with ashes was Sown on Rye in the Neck on Saturday—adjoining what was sown there on the last Snow. Heaping the dung in the Farm pens at Muddy hole.